         8:21-cv-00315-RMG        Date Filed 04/22/21      Entry Number 16        Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Derrick Jerome Davis,               )                          Case No. 8:21-cv-315-RMG
                                    )
                                    )
                     Plaintiff,     )                           ORDER AND OPINION
                                    )
      v.                            )
                                    )
Anna Sumner, et al.,                )
                                    )
                     Defendants.    )
____________________________________)

          This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 13) recommending that this Court dismiss Plaintiff’s complaint

without prejudice and without issuance of process. For the reasons set forth below, the Court

adopts the R&R as the order of the Court and dismisses Plaintiff’s complaint without prejudice

and without issuance of process.

    I.    Background

          Plaintiff, a pretrial detainee at the Greenwood County Detention Center proceeding pro se

and in forma pauperis, brings this action pursuant to 42 U.S.C. § 1983. Plaintiff alleges violations

of his constitutional rights under the Fourth, Fifth, Sixth, Eighth, Thirteenth and Fourteenth

Amendments. As described in the R&R, Plaintiff is currenting facing criminal charges in the

Greenwood County General Sessions Court. 1 The alleged constitutional violations Plaintiff

complains of relate to these criminal charges and center on allegations that a detective, two



1
  Phillips v. Pitt Cnty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (courts “may properly take
judicial notice of matters of public record.”); Colonial Penn Ins. Co. v. Coil, 887F.2d 1236,
1239(4thCir. 1989) (“We note that ‘[t]he most frequent use of judicial notice . . . is in noticing the
content of court records.’”).


                                                 -1-
       8:21-cv-00315-RMG         Date Filed 04/22/21       Entry Number 16         Page 2 of 4




solicitors, and a judge wrongfully denied Plaintiff’s bond request. See (Dkt. No. 13 at 2). Plaintiff

seeks monetary relief as well as a declaratory judgment that Plaintiff be provided a reasonable

bond by the state court and released from the Greenwood County Detention Center.

        Plaintiff filed his complaint on February 1, 2021.

        On March 30, 2021, the Magistrate Judge issued an R&R recommending Plaintiff’s

complaint be dismissed without prejudice and without issuance of process. (Dkt. No. 13). Plaintiff

did not file objections to the R&R.

 II.    Legal Standards

           a. Pro Se Pleadings

        This Court liberally construes complaints filed by pro se litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep’t of Social Services, 901 F.2d 387 (4th Cir. 1990).

           b. Magistrate Judge’s Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Where the plaintiff fails to file any specific objections, “a district court need not conduct a de novo




                                                 -2-
       8:21-cv-00315-RMG         Date Filed 04/22/21       Entry Number 16        Page 3 of 4




review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (internal quotation omitted). Because Plaintiff did not file objections to

the R&R, the R&R is reviewed for clear error.

III.    Discussion

        The Court finds that the Magistrate Judge ably addressed the issues and correctly concluded

that Plaintiff’s complaint should be dismissed without prejudice. Namely, the Magistrate Judge

correctly concluded that Younger v. Harris, 401 U.S. 37 (1971) requires that this Court abstain

from interfering in the pending state criminal prosecution of Plaintiff and thus dismiss this action.

See Gilliam v. Foster, 75. F.3d 881, 903 (4th Cir. 1996) (noting that “except in the most narrow

and extraordinary of circumstance” federal courts should not interfere with state criminal

proceedings). Specifically, the Magistrate Judge correctly determined that, considering Plaintiff’s

pending state charges for criminal sexual conduct with a minor, and as per the test articulated by

the Fourth Circuit, abstention is appropriate. See Martin Marietta Corp. v. Md. Comm’n on Human

Relations, 38 F.3d 1392, 1396 (4th Cir. 1994) (holding a court must analyze the following factors

in determining whether abstention is appropriate: “(1) there are ongoing state judicial proceedings;

(2) the proceedings implicate important state interests; and (3) there is an adequate opportunity to

raise federal claims in the state proceedings.”). Further, the Magistrate Judge correctly determined

that, even if the Court were to consider the merits of Plaintiff’s complaint, dismissal would still be

appropriate. See (Dkt. No. 13 at 6-9). Namely, the Magistrate Judge correctly noted that: (1)

Plaintiff may not seek release from custody pursuant to § 1983 as an application for habeas corpus

is the exclusive federal remedy for state prisoners seeking release from confinement; (2) Plaintiff

may not seek monetary relief based upon his alleged pretrial confinement as the claim is currently




                                                 -3-
       8:21-cv-00315-RMG         Date Filed 04/22/21      Entry Number 16        Page 4 of 4




barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (holding that to recover damages for

allegedly unconstitutional imprisonment a plaintiff must prove his conviction or sentence as been

reversed, expunged, declared invalid or called into question by a federal court’s issuance of a write

of habeas corpus); (3) Plaintiff’s claims against Assistant Solicitor Sumner and Solicitor Stubmo

are barred by the doctrine of prosecutorial immunity; and (4) Plaintiff’s claims against Judge

Hocker are barred by the doctrine of judicial immunity. Accordingly, the Magistrate Judge

correctly recommend that this action be dismissed without prejudice and without issuance of

process.

IV.     Conclusion

        For the reasons set forth above, the Court ADOPTS the R&R (Dkt. No. 13) as the order of

Court and DISMISSES Plaintiff’s complaint without prejudice and without issuance of process.

      AND IT IS SO ORDERED.

                                                      s/ Richard Mark Gergel
                                                      United States District Judge
April 21, 2021
Charleston, South Carolina




                                                -4-
